Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION

                                          No. 04-19-00091-CR

                                            Michael HALL,
                                              Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the County Court at Law No. 15, Bexar County, Texas
                                       Trial Court No. 562194
                               Honorable Melissa Vara, Judge Presiding

Opinion by:       Liza A. Rodriguez, Justice

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: February 5, 2020

AFFIRMED; MOTION TO WITHDRAW GRANTED

           Michael Hall was convicted by a jury of the Class A misdemeanor offense of assault-bodily

injury. See TEX. PENAL CODE ANN. § 22.01(a)(1). The trial court sentenced Hall to serve one year

in the Bexar County jail but suspended the sentence and placed Hall on community supervision

for two years. Hall appealed.

           Hall’s court-appointed appellate attorney filed a brief containing a professional evaluation

of the record in accordance with Anders v. California, 386 U.S. 738 (1967), and a motion to

withdraw. In the brief, counsel raises no arguable appellate issues, and concludes this appeal is
                                                                                                       04-19-00091-CR


frivolous and without merit. The brief meets the Anders requirements. See id.; see also High v.

State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Gainous v. State, 436 S.W.2d 137 (Tex. Crim.

App. 1969). As required, counsel provided Hall with a copy of the brief and motion to withdraw

and informed him of the right to receive a copy of the appellate record and to file his own pro se

brief. See Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014); see also Nichols v. State,

954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176,

177 n.1 (Tex. App.—San Antonio 1996, no pet.). Hall did not file a pro se brief. After reviewing

the appellate record and counsel’s brief, we conclude there is no reversible error and agree with

counsel that the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.

Crim. App. 2005).

         Accordingly, the judgment of the trial court is affirmed, and appellate counsel’s motion to

withdraw is granted. 1 Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177.

                                                            Liza A. Rodriguez, Justice

DO NOT PUBLISH




1
 No substitute counsel will be appointed. Should Hall wish to seek further review of this case by the Texas Court of
Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or must file a pro se
petition for discretionary review. Any petition for discretionary review must be filed within thirty days from the date
of either this opinion or the last timely motion for rehearing that is overruled by this court. See TEX. R. APP. P. 68.2.
Any petition for discretionary review must be filed in the Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any
petition for discretionary review must comply with the requirements of Rule 68.4 of the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 68.4.


                                                          -2-